DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered.
 
  
Claims 1, 11, and 16 are amended.
Claims 10, 15, and 20 are canceled.
Claims 1-9, 11-14, and 16-19 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an abstract idea without significantly more, contending that the present claims are subject matter eligible due to their specificity.  See Remarks p. 15.  In response, the Examiner submits that an abstract idea without significantly more is just that – an abstract idea.  Moreover, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  The test for subject matter eligibility that is outlined in MPEP §2106.04 has been correctly applied, and the Examiner has concluded that the claims are directed to an abstract idea.  Additional elements that are outside the scope of the abstract idea of probabilistic testing optimization have been evaluated, but the additional elements do not provide a practical application or significantly more than an abstract idea.  
The Applicant additionally contends that the present claims are subject matter eligible due to their similarities with claims from Ex Parte Hannan.  As an initial matter, the Examiner points out that the present claims, not the claims in Ex Parte Hannan, are currently under examination.  The test used by the Patent Office that is outlined in MPEP §2106 has been correctly applied.  However, the issues in Ex Parte Hannan appear, based on the Applicant’s explanation, to involve claims that were erroneously found to be directed to a mental process.  In contrast, the present claims have been found to be directed to a method of organizing human activity.  The Applicant’s arguments with respect to a mental process are moot.  However, the steps of the present claims could, in theory, be performed by a human being executing logical instructions.  For example, a human being could (1) identify activity data; (2) generate agent clusters; (3) generate a per-agent risk score; (4) generate a per-cluster risk score; (5) determine a low-cluster subset; (6) determine a high-risk cluster subset; (7) determine an exploration subset; (8) determine an exploitation subset; (9) select target agent profiles; and (10) enable access to output data.  Instead of purely manual implementation, a computer executing machine learning logic is used as a tool to implement some of the steps.  No apparent improvement to computer hardware or machine learning is recited in the claims.  The use of a computer to perform repetitive calculations is well-understood, routine, and conventional.  See MPEP §2106.05(d)[II].
The Applicant additionally contends that the recited graph embeddings constitute an improvement to computer computational storage and efficiency.  See Remarks p. 17.  In response, the Examiner submits that no apparent improvement to computational storage or efficiency is apparent from execution of the process recited in the independent claims.  The specification ¶[0021] merely points to known advantages of using graph embeddings over naïve versions.  The Examiner additionally points out that there does not appear to be an objective manner of distinguishing the claimed embedding technique from a “naïve” technique.  No specific details are provided regarding the embedding procedure.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims merely recite the idea of a solution – the use of graph embeddings as opposed to a conventional naïve technique.  In ¶[0028]; an example is provided of what a “graph embedding” may include.  However, the specification does not provide a clear and concise manner of distinguishing the claimed “graph embedding” technique as an improvement over a state of the art technique.
The Applicant additionally submits that the present claims are subject matter eligible because they recite a computational efficiency improvement for cluster-level risk scoring.  See Remarks p. 20.  In response, the Examiner points out that this alleged improvement appears to be the result of identifying relevant agents after agent clustering, as indicated by the Applicant.  See Remarks p. 20, noting an alleged computational efficiency from using cluster-level features, rather an agent-level features.  In response, the Examiner points out that reducing the number of calculations (i.e.; only performing calculations on agents from relevant groups) does not improve the performance of a machine.  No apparent improvement to computer software technology or computer technology is achieved by executing fewer calculations than a theoretical alternative.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Rejections
Claims 10, 15, and 20 are canceled; obviating the rejection of those claims for lack of written description.
In light of the Applicant’s amendments to independent claims 1, 11, and 16; the rejection for lack of antecedent basis under 35 USC §112, second paragraph, is withdrawn.
35 USC §103 Rejections
In light of the Applicant’s amendments, the prior art rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-9, 11-14, and 16-19 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-9, 11-14, and 16-19 are all directed to one of the four statutory categories of invention, the claims are directed to probabilistic testing optimization (as evidenced by the preamble of exemplary claim1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “identifying . . . agent activity;” “generating . . . a plurality of monitored agent clusters;” “generating . . . a per-agent risk score;” “generating . . a per-cluster risk score;” “determining . . . a low-risk cluster subset;” “determining . . . a high-risk cluster subset;” “determining . . . an exploration subset;” “determining . . . an exploitation subset;” “selecting . . . a predefined number of target agent profiles;” and “enabling access . . . to output data describing the predefined number of target agent profiles.”  The steps are all steps for managing personal behavior related to the abstract idea of probabilistic testing optimization that, when considered alone and in combination, are part of the abstract idea of probabilistic testing optimization.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of probabilistic testing optimization.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes selecting patients for testing procedures based on characteristics of the patients that are indicative of health risk.  Essentially, the claims attempt to manage personal behavior and relationships for patient testing procedures.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer-implemented method in independent claim 1; an apparatus with a memory and processor in independent claim 11; and a computer readable medium in independent claim 16). The claims do recite the use of machine learning, but the abstract idea of probabilistic testing optimization is generally linked to a machine learning model with various graph processors for implementation.  Therefore, the machine learning merely amounts to a technological environment for implementation.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer-implemented method in independent claim 1; an apparatus with a memory and processor in independent claim 11; and a computer readable medium in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624